Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-16-00404-CV

                                   CITY OF LAREDO,
                                       Appellant

                                             v.

        Priscilla RANGEL, individually and as next friend of Andrea Adalpe, a minor,
                                         Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2013-CVT-002103 D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

      In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED and this appeal is DISMISSED. Costs of appeal are taxed against the party incurring
same.

       SIGNED September 28, 2016.


                                              _________________________________
                                              Karen Angelini, Justice